DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
Claims 1–9, 11, and 12 are pending. Claims 11 and 12 stand withdrawn. In total, claims 1–9 are the subject of this Office Action.
Claim Objections
Claim 1 recites that language “forming a PEI-cross-linked PAI skin layer having a nominal pore size in a range of about 0.5 nm to about 2 nm on and part of an outer surface of the PAI hollow fiber substrate away from the lumen” (underlining added). Respectfully, this limitation appears to have grammar issues vis-à-vis the recitations of “on and part of” and “away from the lumen”. Correction is humbly requested.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1–9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun1 in view of Ba,2 Mailvaganam,3 Arisaka,4 and Chu.5
With respect to claim 1, the following analysis applies.
Overview of Sun
Sun discloses a method of forming a PAI nanofiltration hollow fiber membranes. (Sun Title; Abstract; see also id. at p. 1484 (describing preparation steps).) Regarding the claim limitation “forming a [PAI] hollow fiber substrate having a lumen” (clm. 1, l. 3), Sun suggests that its method provides hollow fiber substrates having a lumen. (See, e.g., Sun FIGs. 3, 4 (showing a roughly circular hole in each of the hollow fiber membranes); id. p. 1485, right col., first full para. (reciting “the lumen side of the hollow fibers”).)
Claim elements not taught or suggested by Sun
Sun does not appear to specify: (1) the claimed inner diameter; (2) sealing both ends of the PAI hollow fiber substrate; (3) contacting the PAI hollow fiber substrate with an aqueous solution of PEI; (4) forming a “PEI-cross-linked PAI skin layer” on and part of an outer surface layer of the PAI hollow fiber substrate, away from the lumen; (5) the claimed pore size; and (6) that the PEI in the PEI-cross-linked PAI skin layer includes the unit depicted in claim 1.
Aqueous PEI solution (clm. 1, ll. 6–7)
Ba teaches forming positively charged nanofiltration membranes by chemically modifying polyimide membranes with branched PEI (hereinafter “BPEI”). (Ba Abstract.) Ba’s process for chemical modification of the polyimide membranes with BPEI includes immersing the polyimide membranes in an aqueous solution of BPEI. (Id. p. 51.) This immersion is interpreted as being a contacting step. Ba suggests that its membranes have “a highly cross-linked structure which makes [them] stable in various operating environments including high temperature (100°C), organic solvents, and mild acid and base (2                 
                    ≤
                
             pH                 
                    ≤
                
             10).” (Id. Abstract; see also Tbls. 2–4 (showing the effects of exposing the membranes to various temperatures, organic solvents, and acids/bases, respectively).) Ba further suggests that its membranes “showed efficient removal of multivalent heavy metal ions (                
                    >
                
            95%) and may potentially be used for treatment of industrial wastewater.” (Id. Abstract; see also Tbls. 5, 6 (showing performance for removal of metal ions and the rejection of ionic species, respectively).) Ba suggests that its chemical modification is achieved by reacting imide moieties in its polymer with PEI. (Ba p. 53, § 3.4 (discussing the conversion of imide bonds into amide bonds when reacting PEI with P84); see also id. p. 50, left col., first two paras. (discussing reactions between imides with amines).)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417.
At the time Applicant’s invention was made, Ba’s disclosure would have reasonably suggested to a person having ordinary skill in the art (“PHOSITA”) that immersing a membrane comprising imide moieties in an aqueous solution of BPEI results in a positively charged membrane, chemically modified with BPEI. In connection with this finding, it is further submitted that PHOSITA would have also recognized that both Sun’s membrane and Ba’s membrane have imide moieties.6 (Compare Sun, Title (reciting “[p]olyamide-imide”) with Ba, Title (reciting “copolyimide”) (underlining added).) Furthermore, Ba’s disclosure suggests that reacting BPEI with a membrane comprising imide moieties can provide: (1) a cross-linked structure; (2) stability in various environments; (3) the ability to remove multivalent heavy metal ions; and (4) a membrane which can be used to treat industrial wastewater. In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of Ba with the teachings of Sun (such that Sun’s method includes immersing its PAI hollow fiber substrate in an aqueous solution of BPEI), in order to yield (A) the predictable result of a positively charged membrane having a cross-linked structure and (B) one or more of the following improvements: chemical stability, the ability to remove multivalent heavy metal ions, and usefulness in treating industrial wastewater. KSR, 550 U.S. at 415–17.
Inner diameter
Mailvaganam teaches a hollow fiber membrane with an inner diameter within the range of about 0.3 mm to about 2.5 mm. Mailvaganam further teaches that its hollow fiber membrane is suitable for nanofiltration. (Id. col. 11, ll. 54–57.).
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). With this holding in mind, it is respectfully submitted that the claimed pore size overlaps with Mailvaganam’s range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select values of inner diameter within this overlapping range and apply it to the invention of the instant combination—e.g., since Mailvaganam suggests that such values were suitable for providing filtration.
Sealing both ends of the hollow fiber substrate (clm. 1, l. 5)
Arisaka suggests that coating the exterior surface of a hollow fiber substrate can be carried out by sealing both ends of the hollow fiber substrate, and subsequently either dipping the hollow fiber substrate in a polymer solution or simply coating the hollow fiber substrate with the polymer solution. (Arisaka, paragraph bridging cols. 5–6.) Arisaka further suggests that the purpose of sealing the hollow fiber substrate is to prevent the polymer solution from entering the interior of the hollow fiber substrate. (Id. col. 6, ll. 8–11.)
As stated above, previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. 
It is respectfully submitted that, at the time Applicant’s invention was made, Arisaka’s disclosure would have reasonably suggested to PHOSITA that sealing both ends of a hollow fibers substrate was useful for: (1) providing a coating on the exterior surface of a hollow fiber substrate; and (2) preventing a polymer solution from entering the interior of said substrate. Thus, in view of the foregoing, it is further submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of Arisaka with the teachings of the instant combination, such that both ends of the PAI hollow fiber substrate of the instant combination are sealed, prior to contacting said substrate with the aqueous solution of BPEI, in order to yield the predictable results of: (1) forming a BPEI coating on the exterior surface of said substrate; and (2) preventing the aqueous solution of BPEI from entering the interior of the substrate. KSR, supra.
Skin layer (clm. 1, ll. 8–10)
Ba suggests that immersing its membrane in an aqueous PEI solution can be used to form a PEI-crosslinked skin layer on its membrane, away from the lumen. (Ba pp. 52–53, § 3.3 (discussing, inter alia, a dense layer on top of the membranes); FIG. 4 (showing the dense layer on the outer surface of the membrane).) In addition, Ba suggests that its skin layer provides stability in various chemical environments. (Id. Abstract; p. 56, § 3.7 (“This solvent resistance is attributed to the cross-linked structure resulting from the reaction between the polyimide and the PEI”); p. 57, § 4 (“Due to their cross-linked structure, the modified membranes showed good stability in [sic] various conditions”).)
As stated above, it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417.
At the time Applicant’s invention was made, Ba’s disclosure would have reasonably suggested to PHOSITA that a skin layer was useful for providing chemical stability. Likewise, Ba’s disclosure would have suggested that the skin layer can comprise crosslinks between BPEI and the membrane per se. Thus, in view of the foregoing, it is respectfully submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to modify method of the instant combination to include the claimed step of forming a PEI-crosslinked PAI skin layer on and part of an outer surface layer of the PAI hollow fiber substrate, away from the lumen: in order to yield the predictable result/improvement of imparting chemical stability via a skin layer. KSR, 550 U.S. at 415–17.
Nominal pore size (clm. 1, ll. 8–10)
Chu discloses a nanofiltration membrane comprising a coating of a polymer. (Chu Abstract; FIG. 1A.) The polymer can be PEI. (Id. ¶ 78 (reciting “polyethylene imine”).) The coating can have a pore size of from about 0.5 nm to about 5 nm. (Chu ¶ 91.) Chu teaches that the pore size can be regulated in order to manipulate permeability and selectivity of the coating layer. (Id.)
As conveyed above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). With this holding in mind, it is respectfully submitted that the claimed pore size lies within Chu’s pore size. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use values of nominal pore size within this range—inter alia, since Chu suggests that such values were suitable for providing filtration. 
Along these same lines, the presently claimed pore size lies within the known range for nanofiltration.7 And given that Sun seeks to provide nanofiltration (see, e.g., Sun, Title), it is further submitted that it would have been obvious to form the skin layer of the instant combination with pore sizes in the claimed range: in order to yield the predictable result of providing nanofiltration. KSR, 550 U.S. at 415–16.
Furthermore, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Petersen, 315 F.3d 1325, 1330 (Fed. Cir. 2003). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the pore size of the skin layer of the instant combination : in order to enhance one or more of permeability and selectivity. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
The PEI being formed of the unit of claim 1 (clm. 1, ll. 11–13)
As discussed in § 4.4.1(C) above, the instant combination includes contacting the PAI hollow fiber substrate with an aqueous solution of BPEI. In general, the chemical structure for BPEI is as follows:8

    PNG
    media_image1.png
    162
    221
    media_image1.png
    Greyscale

Comparing the formula depicted in claim 1 with the general formula for BPEI (supra), Examiner finds that BPEI is a polymer having repeating units of the claimed monomer. In connection with this finding, it is respectfully submitted that the BPEI of the instant combination is interpreted as being a PEI formed from the claimed unit: because said BPEI includes one or more repeating units of the claimed unit.
With respect to claim 2, as conveyed in § 4.4.1(C) supra, the method of the instant combination includes immersing the PAI hollow fiber substrate in an aqueous BPEI solution.
With respect to claims 3 and 4, the instant combination does not appear to specify that the contacting comprises contacting the PAI hollow fiber substrate with the aqueous PEI solution at a temperature: (A) of between about 50°C and about 80°C, as required by claim 3; or (B) at about 70°C, as required by claim 4. Ba suggests that using a temperature of 70°C was suitable during contacting of a substrate with an aqueous PEI solution. (Ba p. 50, § 2.3.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Ba’s value of 70°C falls within both of the claimed ranges. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was made, it would have been prima facie obvious to one skilled in the art to employ a temperature of 70°C during the contacting step of the instant combination.
With respect to claims 5 and 6, the instant combination does not appear to specify that the contacting comprises contacting the PAI hollow fiber substrate with the aqueous PEI solution for a period of: (A) between about 1 and about 180 min, as required by claim 5; or (B) about 120 min, as required by claim 6. Ba suggests using time periods (i.e., modification times) of 0 to 120 min for contacting a substrate with an aqueous PEI solution. (Ba p. 50, § 2.3.) As stated above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Ba’s disclosed range includes values which fall overlap with both of the claimed ranges—for instance, the value of 120 min. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was made, it would have been prima facie obvious to employ a modification time of 120 minutes.
With respect to claims 7 and 8, the instant combination does not appear to specify that aqueous PEI solution has a concentration of PEI: (A) that ranges from between about 0.2 to about 5 wt%, as required by claim 7; or (B) is about 1 wt%, as required by claim 8. Ba suggests that a PEI concentrations of 0.2%, 1%, or 5% wt/vol in water were suitable for its invention. Given that water has a density of 1 g/cm3, these concentrations translate to 0.2%, 1%, or 5% wt%, respectively. Ba’s value of 1 wt% falls within both of the claimed ranges. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was made, it would have been prima facie obvious to one skilled in the art to employ a PEI concentration of 1 wt%.
With respect to claim 9, Sun teaches that the PAI hollow fiber substrate comprises an asymmetric microporous hollow fiber made of PAI material. (Sun p. 1486, FIG. 3 (depicting PAI hollow fiber membranes having micropores and asymmetry).)
Response to Remarks9
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sun et al., Polyamide-imide Nanofiltration Hollow Fiber Membranes with Elongation-Induced Nano-Pore Evolution, 56 AIChE J., 1481, 1481–1494 (2009) (“Sun”).
        2 Ba et al., Chemical modification of P84 copolyimide membranes by polyethylene-imine for nanofiltration, 327 J. Membrane Sci., 49, 49–58 (2009) (“Ba”). 
        3 US 5,472,607 A, issued December 5, 1995 (“Mailvaganam”).
        4 US 4,127,625, issued November 28, 1978 (“Arisaka”).
        5 WO 2007/001405 A2, published December 23, 2010. Note, for ease of citation Examiner is using US 2010/0323573 A1 (“Chu”) to reference the teachings of the WIPO publication.
        6 See, e.g., Teoh et al., Exploring Torlon/P84 co-polyamide-imide blended hollow fibers and their chemical cross-linking modifications for pervaporation dehydration of isopropanol, 61 Sep. Purif. Technol. 404, 405 (2008), FIG. 1 (showing that imide moieties are present in both PAI and in P84). 
        7 J. M. K. Timmer, Properties of nanofiltration membranes: model development and industrial application 2 (2001) (thesis, Technische Universiteit Eindhoven) (“Nanofiltration (NF) is characterised by a membrane pore size between 0.5 and 2 nm . . . .”)
        8 Image adapted from Vala Kafil & Yadollah Omidi, Cytotoxic Impacts of Linear and Branched Polyethyleneimine Nanostructures in A431 Cells, 1 BioImpacts 23, 25 (2011).
        9 Remarks filed July 20, 2022.